Exhibit 10.1

AGREEMENT TO EXTEND EMPLOYMENT AGREEMENT

This Agreement to Extend Employment Agreement is made as of the 29th day of
December, 2017 by and between LOURDES A. LEON GUERRERO (“President and CEO”) and
BANK OF GUAM (“Bank”);

WITNESSETH:

WHEREAS, President and CEO and the Bank executed an Employment Agreement on
May 1, 2013 which Agreement expires on December 31, 2017 (“Agreement”);

WHEREAS, it is in the best interest of the parties to mutually extend the
Agreement.

NOW THEREFORE, said Agreement is hereby amended as follows:

Section 2 of the Agreement shall be amended to state that the Agreement shall
terminate on April 30, 2018.

Except as otherwise stated herein all other terms and conditions of the
Agreement remain unchanged.

Executed at Hagatna, Guam on the date first above written.

 

BANK OF GUAM BY:   /s/ Roger P. Crouthamel   An Authorized Representative

 

LOURDES A LEON GUERRERO /s/ Lourdes A. Leon Guerrero